Citation Nr: 1641501	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee instability prior to March 27, 2015, and in excess of 20 percent from that date.

2.  Entitlement to an increased rating for chondromalacia of the right knee with limited extension, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee with limited flexion, currently evaluated as 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for left knee instability prior to March 27, 2015, and in excess of 20 percent from that date.

5.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease of the left knee with limited flexion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970 and from June 1976 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his service-connected bilateral knee disabilities.  By rating action dated July 2015, the RO assigned a 20 percent evaluation for instability of each knee, effective March 27, 2015. 

A May 2014 rating decision denied a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran did not disagree with this determination.  Thus, the matter of entitlement to a TDIU rating has been raised and adjudicated and is not considered an issue that is part and parcel to the issues on appeal herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009),

By rating action dated September 2016, the RO denied the Veteran's claim for special monthly compensation based on regular aid and attendance or by reason of being housebound.  That month, he was notified of this determination, and has one year (from the date of notification) in which to file an appeal.  



FINDINGS OF FACT

1.  Prior to March 27, 2015, the Veteran's right knee instability was not more than slight.  

2.  From March 27, 2015, the Veteran's right knee instability is not more than moderate.

3.  The Veteran's right knee chondromalacia is manifested by full extension with pain.  

4.  The Veteran's degenerative joint disease of the right knee is manifested by flexion no worse than 110 degrees with pain.

5.  Prior to March 27, 2015, the Veteran's left knee instability was not more than slight.  

6.  From March 27, 2015, the Veteran's left knee instability is not more than moderate.

7.  The Veteran's left knee chondromalacia is manifested by full extension with pain.  

8.  The Veteran's degenerative joint disease of the left knee is manifested by flexion no worse than 120 degrees with pain.


CONCLUSIONS OF LAW

1.  Ratings in excess of 10 percent for right knee instability prior to March 27, 2015, or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

2.  A rating in excess of 10 percent for chondromalacia of the right knee with limited extension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

3.  A rating in excess of 10 percent for degenerative joint disease of the right knee with limited flexion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

4.  Ratings in excess of 10 percent for left knee instability prior to March 27, 2015, or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

5.  A rating in excess of 10 percent for chondromalacia of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

6.  A rating in excess of 10 percent for degenerative joint disease of the left knee with limited flexion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's VA medical records have been secured.  He was afforded VA examinations to determine the severity of his service-connected bilateral knee disabilities.  VA's duty to assist is met.

Factual Background

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In June 2008, a VA physician stated he treated the Veteran for his knees and that treatment had failed.  He noted the condition had resulted in many changes and the Veteran was not able to tolerate sitting for long periods of time.

The Veteran was afforded a VA orthopedic examination in July 2008.  He stated he used a cane as needed.  He related he could walk about 15 to 20 yards before he had to stop due to knee pain.  He said he had peripatellar throbbing pain every day.  He reported that his knees buckle and give way.  An examination of the knees disclosed no edema, effusion, weakness, redness or heat.  The knees were non-tender to palpation, but the Veteran complained of peripatellar pain not on digital pressure.  Range of motion was from 0 to 135 degrees bilaterally.  He grimaced in pain to three times active and three times passive range of motion without crepitus.  The Veteran was able to perform active, and the examiner performed passive range of motion time three.  The Veteran reported pain, but there was no associated weakness, fatigue, lack of endurance or incoordination with repetitive use.  Lachman's, drawer, pivot, McMurray's and grind tests were negative bilaterally.  The diagnoses were stable joint, chondromalacia patella and degenerative joint disease of the right knee and stable joint and osteoarthritis of the left knee.

In May 2009, R.L., Jr. stated he had known the Veteran for four years and that he was always limping.  He noted the Veteran's job required him to do a lot of walking, which he could not do.

VA outpatient treatment records show that when the Veteran was seen in April 2009, an examination of the right knee revealed full range of motion with discomfort.  There was tenderness to palpation over the medial aspect of the knee.  Drawer sign was negative.  The left knee had full range of motion with discomfort.  The assessment was knee arthralgia, with a pain level of 7/10.  In July 2009 and April 2010, there was full range of motion of the knees with some discomfort.  Drawer was negative.  He complained of pain and swelling of the left knee in October 2010.  An examination demonstrated swelling of the left knee.  There was tenderness to palpation.  No warmth was noted.  The assessment was left knee pain.  He again was noted to have full range of motion with discomfort, left greater than right, in July 2011.  It was noted he was on medication for arthralgia of the knee.  The Veteran complained of knee pain, 9/10, in September 2011.  He stated he felt a pop when walking.  An examination of the left knee revealed mild swelling of the left knee without erythema.  He had a positive anterior drawer sign and medial meniscus tenderness.  The assessment was left knee pain, with possible anterior cruciate ligament and medial meniscus tear.  The Veteran was noted to have full range of motion of the lower extremities in September 2013.

On VA examination of the knees on March 27, 2015, the Veteran reported he had pain and swelling of the knees.  He stated that flare-ups made him stop what he was doing, rest and take medication.  An examination of the right knee showed that range of motion was from 0 to 110 degrees with pain.  There was objective evidence of localized tenderness or pain on palpation.  There was evidence of pain with weight bearing.  No evidence of crepitus was noted.  The Veteran was able to perform repetitive use testing with additional limitation of motion (0 to 100 degrees) following three repetitions.  His functional loss consisted of pain, weakness and lack of endurance.  There was no fatigue or incoordination.  He stated he had daily flare-ups of moderate severity lasting all day.  Swelling, disturbance of locomotion and instability was also noted.  There was no deformity or atrophy.  Muscle strength was 4/5.  He had a history of slight recurrent subluxation.  Stability tests were abnormal.  It was indicated he had a history of moderate instability.  There was no effusion, and he did not have a meniscus condition.

With respect to the left knee, range of motion was from 0 to 120 degrees with pain.  There was objective evidence of localized tenderness or pain on palpation.  There was evidence of pain with weight bearing.  No evidence of crepitus was noted.  The Veteran was able to perform repetitive use testing with additional limitation of motion (0 to 110 degrees) following three repetitions.  His functional loss consisted of pain, weakness and lack of endurance.  There was no fatigue or incoordination.  He stated he had daily flare-ups of moderate severity lasting all day.  There was instability, disturbance of locomotion and interference with standing.  Muscle strength was 4/5.  There was no muscle atrophy.  He had a history of slight recurrent subluxation, and a history of moderate instability.  There was no effusion.  Stability tests were all abnormal.  The Veteran did not have a meniscus condition.  The diagnosis was bilateral knee osteoarthritis.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 5257 (other impairment of the knee), a 30 percent rating is to be assigned for any other knee disability manifested by recurrent subluxation or instability when the disability is "severe"; a 20 percent rating when it is "moderate"; and a 10 percent rating when it is "slight."  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260 (limitation of flexion), a 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension), a 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

	Right knee

The Board will first address whether a rating in excess of 10 percent is warranted for instability of the right knee prior to March 27, 2015.  When the Veteran was examined by the VA in July 2008, tests demonstrated that the right knee was stable.  Similarly, the extensive VA outpatient treatment records dated from 2009 to 2015 do not contain any findings showing the right knee was unstable.  Thus, the record establishes that any instability of the right knee during this period was not more than slight.  Accordingly, a higher rating is not warranted.

As noted above, a 20 percent evaluation has been assigned effective March 27, 2015, the date of the VA examination that showed instability to be moderate.  In order to assign a higher rating, the evidence must show that the instability is severe.  Since the examiner stated the instability was moderate, and that the Veteran had slight subluxation, there is no basis on which a rating in excess of 20 percent is warranted from March 27, 2015.

The Veteran also asserts that higher ratings are warranted for chondromalacia and osteoarthritis of the right knee.  These disabilities are rated based on limitation of motion of the knee.  The July 2008 VA examination reveals that the Veteran had essentially full range of motion of the right knee.  While motion was painful, there was no weakness, fatigue or lack of endurance.  Similarly, the outpatient treatment records demonstrate he had full range of motion with some discomfort in July 2009, April 2010 and again in July 2011.  The March 2015 VA examination shows he had some limitation of motion of the right knee, but not to a compensable degree.  In the absence of evidence of limitation of motion of the right knee to a compensable degree, the 10 percent rating adequately compensates the Veteran's complaints of pain.  Thus, there is no basis on which a rating in excess of 10 percent is warranted for chondromalacia of the right knee or osteoarthritis of the right knee.  

	Left knee 

The Veteran states that ratings in excess of 10 percent prior to March 27, 2015 and in excess of 20 percent from that date are warranted for instability of the left knee.  Although the Veteran stated on the July 2008 VA orthopedic examination that his left knee gave way, the examination found the knee was stable.  The initial indication of instability was when the Veteran was seen at a VA outpatient treatment clinic in September 2011.  It was noted he had left knee swelling and a positive anterior drawer sign.  There is no indication of instability in subsequent outpatient reports.  The record does not demonstrate that any instability of the left knee was more than slight prior to March 27, 2015.

A 20 percent evaluation was assigned effective March 27, 2015 based on the findings on the VA examination conducted on that date.  Tests showed instability, and the examiner said it was of moderate severity.  There is nothing in the record that establishes that the Veteran's left knee instability is more than moderate.  Accordingly, the Board finds that a rating in excess of 20 percent from March 27, 2015 is not warranted.

The Veteran also asserts that higher ratings are warranted for chondromalacia and degenerative joint disease of the left knee.  These disabilities are rated based on limitation of motion of the knee.  The July 2008 VA examination reveals that he had full extension of the left knee, and flexion was essentially normal, as it was to 135 degrees.  While motion was painful, there was no weakness, fatigue or lack of endurance.  Similarly, the outpatient treatment records demonstrate he had full range of motion with some discomfort in April and July 2009, April 2010 and again in July 2011.  The March 2015 VA examination shows he full extension and flexion was limited to 120 degrees.  As noted above, such limitation of flexion is not to a compensable degree.  In the absence of evidence of limitation of either flexion or extension of the left knee to a compensable degree, the 10 percent rating adequately compensates the Veteran's complaints of pain.  Thus, there is no basis on which a rating in excess of 10 percent is warranted for chondromalacia of the right knee or osteoarthritis of the right knee.  

The Veteran is competent to report symptoms he experiences, including pain, instability and limitation of motion, and the Board finds these reports to be credible.  However, the Veteran's own reports do not indicate that he experiences any symptoms that satisfy the schedular criteria for higher disability ratings for instability of each knee, chondromalacia of each knee or for osteoarthritis of each knee.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for increased ratings for the Veteran's bilateral knee disabilities.

	Additional considerations

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's bilateral knee disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examinations show the Veteran had additional limitation of motion following repetitive use testing.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is, therefore, contemplated by the disability rating currently assigned for osteoarthritis of each knee.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (establishing that an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture that application of the regular schedular standards is impractical).  However, the Board finds that all symptoms and impairment associated with the Veteran's bilateral knee disabilities are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008) (explaining that the first step of the inquiry to determine whether referral for an extraschedular rating is warranted is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate).

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected bilateral knee disabilities should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

	(CONTINUED ON NEXT PAGE)








ORDER

Ratings in excess of 10 percent prior to March 27, 2015 or in excess of 20 percent from that date for right knee instability are denied.

A disability rating in excess of 10 percent for chondromalacia of the right knee with limited extension is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the right knee with limited flexion is denied.

Ratings in excess of 10 percent prior to March 27, 2015 or in excess of 20 percent from that date for left knee instability are denied.

A disability rating in excess of 10 percent for chondromalacia of the left knee is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the left knee with limited flexion is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


